     Case 4:20-cv-01507-CLM-HNJ Document 13 Filed 05/06/21 Page 1 of 2                  FILED
                                                                               2021 May-06 PM 03:47
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

JHENSY SAILLANT,                          )
                                          )
      Petitioner,                         )
                                          )
v.                                        )   Case No.: 4:20-cv-01507-CLM-HNJ
                                          )
JONATHAN HORTON, et al.,                  )
                                          )
      Respondents.                        )

                          MEMORANDUM OPINION

      The magistrate judge filed a report on April 15, 2021, recommending

Respondents’ motion to dismiss be granted and the petition be dismissed as moot

based on Petitioner’s removal to Haiti. (Doc. 11). Although the magistrate judge

advised Petitioner of his right to file specific written objections within fourteen

(14) days, no objections have been received by the court and the U.S. Postal

Service returned Petitioner’s copy of the report and recommendation sent to his

address of record as undeliverable with the notation, “not here.” (Doc. 12).

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation. Because Petitioner

has been removed, the court can no longer provide meaningful relief. Thus, the

court finds that the petition for writ of habeas corpus is moot. See Nyaga v.
      Case 4:20-cv-01507-CLM-HNJ Document 13 Filed 05/06/21 Page 2 of 2




Ashcroft, 323 F.3d 906, 913 (11th Cir. 2003). Accordingly, Respondents’ motion

to dismiss, (doc. 10), is due to be granted and the petition is due to be dismissed.

      A separate order will be entered.

      DONE this May 6, 2021.



                                     _________________________________
                                     COREY L. MAZE
                                     UNITED STATES DISTRICT JUDGE
